Citation Nr: 0218677	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for tinnitus, 
claimed as ringing in the ears.  

3.  Entitlement to service connection for hepatitis C.  

4.  Entitlement to service connection for a skin rash.  


(The claims of entitlement to service connection for wrist 
conditions with arthritis, low back disorder with 
arthritis, and right knee injury with arthritis will the 
subject of a later decision).  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1970 
to December 1971.  

This appeal to the Board of Veterans' Appeals (Board) 
arises from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg.  

With respect to the claims of entitlement to service 
connection for wrist conditions with arthritis, low back 
disorder with arthritis, and right knee injury with 
arthritis, the Board notes that additional development in 
these matters are required.  38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice 
and reviewing the veteran and/or his representative's 
response to the notice, the Board will prepare a separate 
decision addressing of these issues.


FINDINGS OF FACT

1.  There is no evidence of a current bilateral hearing 
loss.  

2.  There is no evidence of current tinnitus, claimed as 
ringing in the ears.  

3.  There is no evidence of current hepatitis C.  

4.  There is no evidence of a current skin rash.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303 (2002).  

2.  Service connection for tinnitus, claimed as ringing in 
the ears, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

3.  Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).  

4.  Service connection for a skin rash is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  Such duties entail notifying claimants of 
forms and information necessary to submit to complete and 
support the claim, to provide necessary forms, and to 
assist the claimant in the development of evidence.  VA 
has promulgated regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for 
VA benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 
C.F.R. § 3.150(a) (2002).  The appellant filed claims for 
service connection in April 2000, and there is no issue as 
to the provision of a form or completion of an 
application.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The appellant was provided a copy 
of the November 2000 rating action, which denied his 
claims for service connection and summarized the evidence 
then of record.  The October 2001 statement of the case 
identified the evidence then of record, provided the 
pertinent regulations, and noted the evidence necessary to 
substantiate the veteran's claims.  In addition, VA 
informed the veteran of its and the veteran's 
responsibility and duty to assist in the development of 
his claims in a July 2001 letter.  VA indicated that it 
would obtain medical records, employment records, or 
records from other Federal agencies, and that it would 
provide a medical examination or obtain a medical opinion, 
if necessary.  The veteran was requested to complete, 
sign, and return VA authorization for release of 
information; send VA the evidence needed as soon as 
possible; inform VA of any changes of address or telephone 
numbers.  VA has discharged its duty to notify the veteran 
of the evidence and information necessary to substantiate 
his claims, and respective responsibilities of the 
parties.

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(c), (d) (2002).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private medical records 
and those possessed by VA and other Federal agencies) that 
the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  Service medical records and VA 
medical records pertinent to the matter at issue are of 
record.  The veteran has stated that all his treatment 
records are at Miami VAMC.  VA has discharged its duty to 
obtain evidence on the veteran's behalf.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  For the reasons discussed herein, 
there is no need for an examination.  There is absolutely 
no evidence in the medical records of current diagnoses of 
tinnitus, hearing loss, hepatitis C, or skin rash 
disability.  

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the appellant of 
a failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) 
(2002).

The Board sees no areas in which further development may 
be fruitful.  The requirements of the VCAA have been 
substantially met by the RO.  The Board's consideration of 
the VCAA regulations in the first instance is not 
prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.


Service Connection

Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303(a) 
(2002).  

Hearing Loss

Certain diseases, including sensorineural hearing loss, 
may be presumed incurred in service if shown to have 
manifested to a compensable degree within one year after 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

It is appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and, 
therefore, a presumptive disability.  See Memorandum, 
Characterization of High Frequency Sensorineural Hearing 
Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2002).

Impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002).  

Service connection may be granted on the basis of a post-
service initial diagnosis of hearing loss, where the 
medical evidence relates the current condition to service.  
See 38 C.F.R. § 3.303(d) (2002); Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The veteran asserts that he developed a hearing loss as a 
result of service.  However, the medical evidence does not 
support the veteran's contentions.  Service medical 
records are negative for complaints, findings, or 
diagnoses pertaining to hearing loss.  Moreover, post 
service medical records do not reflect complaints or even 
a diagnosis of a hearing loss.  In Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have 
resulted in a disability. . . .  In the absence of proof 
of a present disability there can be no valid claim."  
(Citation omitted; emphasis in original.)

Tinnitus

In this matter, the veteran asserts that he developed 
tinnitus as a result of service.  However, service 
connection for tinnitus is not warranted.  Service medical 
records are negative for complaints, findings, or 
diagnoses pertaining to tinnitus.  Moreover, post service 
medical records do not show complaints, findings, or 
diagnosis pertaining to tinnitus.  


Hepatitis

As to the veteran's contention that he developed hepatitis 
as a result of service, the evidence does not support the 
veteran's contentions.  Service medical records, including 
the report of a December 1971 separation examination, are 
negative for findings, diagnoses, or pathology associated 
with hepatitis.  Likewise, post service medical records do 
not reflect a diagnosis of the disorder.  In fact, a VA 
medical entry dated in September 2000 reflects that the 
veteran did not have risk factors for hepatitis C as 
determined by screening.  

Skin Rash

Although the veteran asserts that he developed a skin rash 
as a result of service, service medical records do not 
reflect findings pertaining to a skin disorder.  At 
separation in December 1971, the veteran's skin was 
normal.  

VA treatment records reflect that the veteran complained 
of dry, itchy skin in April 2000.  The practioner 
recommended that the veteran use an unscented soap.  
However, there were no clinical findings of a skin rash, 
and no diagnosis was rendered.  


Conclusion

Although the veteran claims that he developed bilateral 
hearing loss, tinnitus, hepatitis C, and a skin rash as a 
result of service, the evidence does not reflect current 
diagnoses for those disorders.  The RO has obtained the 
only treatment records of which the veteran has given 
notice, that is, his VA treatment records.  These records 
show no current disabilities of hearing loss, tinnitus, 
hepatitis C, or skin rash.   In the absence of current 
diagnoses for the respective diagnoses, service connection 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus, claimed as ringing in the 
ears, is denied.  

Service connection for hepatitis C is denied.  

Service connection for skin rash is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

